UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-6800



MICHAEL F. DEHONEY,

                                                Plaintiff - Appellant,

          versus


GARY MAYNARD; JOYCE LAWTON; COCIE RUSHTON,

                                               Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Anderson. Margaret B. Seymour, District Judge.
(CA-02-321)


Submitted:   August 14, 2003                 Decided:   August 21, 2003


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael F. Dehoney, Appellant Pro Se. John Evans James, III, LEE,
ERTER, WILSON, JAMES, HOLLER & SMITH, L.L.C., Sumter, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Michael   F.   Dehoney     appeals   the    district       court’s   order

accepting the recommendation of the magistrate judge and dismissing

his 42 U.S.C. § 1983 (2000) complaint without prejudice for failure

to exhaust administrative remedies and the order denying the motion

for   reconsideration.         The   district    court    properly      required

exhaustion of administrative remedies under 42 U.S.C. § 1997e(a)

(2000).   Because Dehoney did not demonstrate to the district court

that he had exhausted administrative remedies or that such remedies

were not available, the court’s dismissal of the action, without

prejudice, was not an abuse of discretion.          Accordingly, we affirm

the district court’s orders. We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court     and   argument      would    not   aid   the

decisional process.




                                                                        AFFIRMED




                                       2